[Cite as Gucciardo v. Springfield Local School Dist. Bd. of Edn., 2020-Ohio-5038.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


Patrick Gucciardo                                           Court of Appeals No. L-19-1276

        Appellant                                           Trial Court No. CI0201902581

v.

Springfield Local School District Board                     DECISION AND JUDGMENT
of Education

        Appellee                                            Decided: October 23, 2020

                                                  *****

        Edward J. Stechschulte, for appellant.

        Lisa E. Pizza and David M. Smigelski, for appellee.

                                                  *****

        MAYLE, J.

        {¶ 1} Appellant, Patrick Gucciardo, appeals the November 5, 2019 judgment of

the Lucas County Court of Common Pleas, affirming the decision of appellee, Springfield

Local School District Board of Education, not to renew his teaching contract. For the

following reasons, we affirm the trial court judgment.
                                      I. Background

        {¶ 2} Patrick Gucciardo was employed as a teacher by the Springfield Local

School District Board of Education (“the Board”). For school years 2012-2013, 2013-

2014, and 2014-2015, he was employed under successive one-year limited contracts. He

was issued a three-year limited contract beginning August 18, 2015, and ending June 30,

2018.

        {¶ 3} The Board sought to non-renew Gucciardo’s contract when his three-year

limited contract expired, but it failed to conduct three formal observations as is required

under R.C. 3319.111 when a board seeks to non-renew a teacher’s contract. Gucciardo

was, therefore, reemployed under an extended limited contract for a term of one year

under R.C. 3319.11(B). He did not grieve or otherwise challenge the issuance of this

one-year extended limited contract; he accepted the contract and signed it.

        {¶ 4} During the 2018-2019 school year, the Board conducted formal observations

of Gucciardo on December 13, 2018, February 6, 2019, and March 13, 2019. On March

27, 2019, superintendent Matt Geha recommended to the Board that it take action to non-

renew Gucciardo’s teaching contract. The Board passed a resolution of its intent not to

reemploy Gucciardo, and notice of its intent not to re-employ was provided to Gucciardo

on April 3, 2019. On April 9, 2019, Gucciardo requested a written statement of the

reasons for the non-renewal recommendation, which was provided to him on April 12,

2019. On April 15, 2019, he requested a hearing to challenge the non-renewal




2.
recommendation. The hearing was scheduled for April 30, 2019, at the Board’s next

meeting.

       {¶ 5} The hearing took place during executive session at the Board meeting. The

parties were represented, witnesses provided sworn testimony, exhibits were offered, and

a court reporter recorded the hearing. When the Board resumed its public session, it

voted 3-2 to uphold the non-renewal decision.

       {¶ 6} On May 28, 2019, Gucciardo appealed the Board’s April 30, 2019 decision

to the Lucas County Court of Common Pleas under “[R.C.] 3319.11(G)(7) (and, as

applicable, [R.C.] 2505.01, et seq. and/or [R.C.] 2506.01, et seq.).” Gucciardo argued

that the non-renewal of his contract was procedurally defective because (1) the parties’

collective bargaining agreement (“CBA”) required the Board to issue a three-year limited

contract—not a one-year extended limited contract—when it failed to follow the

evaluations procedure in 2018; (2) the Board’s second evaluation of him did not assign an

overall performance rating incorporated into his Final Summative Rating of Teacher

Effectiveness (“final summative rating”), in violation of R.C. 3319.112(A)(4); and (3) the

Board failed to provide Gucciardo assistance to improve his performance, as required

under the CBA.

       {¶ 7} The common-pleas court affirmed the Board’s decision not to reemploy

Gucciardo in a judgment journalized on November 5, 2019. It concluded that (1)

Gucciardo accepted the one-year extended limited contract when he signed it and failed

to grieve it; (2) Gucciardo received three formal observations, he cited nothing requiring



3.
that each observation culminate in a single rating, the formal observation performance

rubric identified the defects in Gucciardo’s performance, and an overall rating in the

February 2019 rubric would not have changed the outcome of his final summative rating;

and (3) the incidents leading to the Board’s decision to non-renew Gucciardo’s contract

identified specific rules violations that required no further explanation or assistance, and

the CBA does not specify the nature of assistance that should be given as part of the

evaluation process.

       {¶ 8} Gucciardo appealed the trial court judgment and assigns a single error for

our review:

              The trial court erred when it found that the Springfield Local School

       District Board of Education’s non-renewal of Appellant Patrick Gucciardo

       was procedurally compliant with the evaluation procedures of R.C.

       3319.11, R.C. 3319.111, and the collective bargaining Agreement.

                                  II. Law and Analysis

       {¶ 9} Gucciardo challenges the trial court’s conclusion that the Board complied

with the procedural requirements of R.C. 3319.11, 3319.111, and the CBA in non-

renewing his teaching contract. He maintains that the non-renewal was procedurally

defective in two regards: (1) the Board failed to comply with R.C. 3319.111 and the

CBA because its second of three written evaluations omitted a rating for

“professionalism” and an “overall rating” and his final summative rating was based on




4.
only two formal observations instead of three; and (2) the Board failed to provide him

assistance to improve his performance in accordance with the CBA.

       {¶ 10} Under R.C. 3319.11(G)(7), “[a] teacher may appeal an order affirming the

intention of the board not to reemploy the teacher to the court of common pleas * * * on

the grounds that the board has not complied with this section or section 3319.111 of the

Revised Code.” But the common pleas court “is limited to the determination of

procedural errors and to ordering the correction of procedural errors.” Id. It has “no

jurisdiction to order a board to reemploy a teacher, except that the court may order a

board to reemploy a teacher * * * when the court determines that evaluation procedures

have not been complied with pursuant to section 3319.111 of the Revised Code * * *.”

Id. “Otherwise, the determination whether to reemploy or not reemploy a teacher is

solely a board’s determination and not a proper subject of judicial review and * * * no

decision of a board whether to reemploy or not reemploy a teacher shall be invalidated by

the court on any basis, including that the decision was not warranted by the results of any

evaluation or was not warranted by any statement given pursuant to division (G)(2) of

this section.” Id.

       {¶ 11} In an appeal from the common pleas court’s decision, we do not review the

Board’s action directly; rather, we review the trial court’s factual findings under an

abuse-of-discretion standard and its legal conclusions de novo. Sturdivant v. Toledo Bd.

of Edn., 157 Ohio App.3d 401, 2004-Ohio-2878, 811 N.E.2d 581, ¶ 27 (6th Dist.). We




5.
then determine “whether, as a matter of law, the decision of the common pleas court has

correctly applied the law to the facts * * *.” Id.

                             A. Three Formal Observations

       {¶ 12} Gucciardo first argues that the non-renewal of his employment was

procedurally defective under R.C. 3319.11, 3319.111, and the CBA because the Board

“failed to fully complete three observations and the observation forms” and “failed to

provide [him] with a Final Summative Rating of Teacher Effectiveness based upon three

observations.”

       {¶ 13} R.C. 3319.111(E) provides that “[t]he board shall require at least three

formal observations of each teacher who is under consideration for nonrenewal and with

whom the board has entered into a limited contract or an extended limited contract under

section 3319.11 of the Revised Code.” Under R.C. 3319.11(E):

              Any teacher employed under a limited contract, and not eligible to

       be considered for a continuing contract, is, at the expiration of such limited

       contract, considered reemployed under the provisions of this division at the

       same salary plus any increment provided by the salary schedule unless

       evaluation procedures have been complied with pursuant to section

       3319.111 of the Revised Code and the employing board, acting upon the

       superintendent’s written recommendation that the teacher not be

       reemployed, gives such teacher written notice of its intention not to

       reemploy such teacher on or before the first day of June. A teacher who



6.
       does not have evaluation procedures applied in compliance with section

       3319.111 of the Revised Code or who does not receive notice of the

       intention of the board not to reemploy such teacher on or before the first

       day of June is presumed to have accepted such employment unless such

       teacher notifies the board in writing to the contrary on or before the

       fifteenth day of June, and a written contract for the succeeding school year

       shall be executed accordingly. (Emphasis added.)

       {¶ 14} Under the CBA, teachers in the school district are evaluated under a

Professional Growth Instrument (“PGI”), which, relevant to this appeal, includes a

written Teacher Formal Observation/Performance Rubric (“the observation form” or “the

rubric”). Using the observation form, the evaluator assigns the teacher an overall rating

of “ineffective,” “developing,” “skilled,” or “accomplished”; he or she also assigns these

ratings—and offers comments—relating to a variety of categories, including focus for

learning, assessment data, prior content knowledge, knowledge of students, lesson

delivery, differentiation, resources, classroom environment, assessment of student

learning, and professionalism. For a teacher employed under a one-year limited contract,

the PGI requires three formal observations lasting no less than 30 minutes each.

       {¶ 15} Under the PGI, a final summative rating is ultimately calculated for the

teacher using (1) Proficiency on Standards/Educator Performance—compiled from the

information contained in the observation forms—and (2) Student Growth Data.




7.
       {¶ 16} Here, it is undisputed that formal observations took place on December 12,

2018, February 6, 2019, and March 13, 2019. But the evaluator who completed the

observation form for the February 6, 2019 observation failed to specify a professionalism

rating for Gucciardo and failed to assign an overall rating. What’s more, the final

summative rating lists only the December 12, 2018, and March 13, 2019 observations as

having been completed; it does not reference the February 6, 2019 observation.

Gucciardo claims that these omissions rendered the February 6, 2019 observation

incomplete, thereby rendering his non-renewal procedurally deficient.

       {¶ 17} The Board acknowledges that the observation form for the February 6,

2019 observation omitted a professionalism rating and an overall rating, but it argues that

R.C. 3319.111 does not require that formal observations culminate in an overall rating or

a rating for each category of performance that is evaluated. It maintains that in

accordance with R.C. 3319.111, the formal observation occurred, it lasted more than an

hour, and the evaluator detailed her assessment of Gucciardo’s performance on the

observation form. While she did not assign a professionalism rating, the evaluator’s

assessment was mixed—she identified areas supporting a rating of “ineffective,”

“developing,” and “skilled,” and provided a detailed explanation for those ratings. The

Board insists that the February 6, 2019 observation was “complete” when Gucciardo

“pinned it” (i.e., electronically signed it) in the electronic Teacher and Principal

Evaluation System (“eTPES”).




8.
       {¶ 18} The Board also maintains that the court lacks subject matter jurisdiction

over Gucciardo’s claims based on the CBA because under R.C. 3319.11(G)(7), “[a]

teacher may appeal an order affirming the intention of the board not to reemploy the

teacher to the court of common pleas * * * on the grounds that the board has not

complied with this section or section 3319.111 of the Revised Code.” (Emphasis added.)

To the extent that Gucciardo claims that his non-renewal violated the CBA, the Board

claims, R.C. Chapter 4117 would govern his administrative appeal.

       {¶ 19} And the Board argues that even if the court has jurisdiction over the claims

arising under the CBA, the CBA did not require the evaluator to assign an overall rating

in each performance category. The evaluator’s notes themselves provided Gucciardo

with necessary feedback detailing where improvement could be made and suggestions for

achieving improvement. Additionally, although the Board seems unclear about the

formula used by the “eTPES vendor” to calculate Gucciardo’s final summative rating—

other than that it incorporates “students’ proficiency on statewide assessments and

student growth data in addition to formal observations”—it maintains that the net result

of the formula resulted in a final summative rating “higher than any formal observation

assessment of his performance,” so Gucciardo cannot show that he has been harmed.

                              1. R.C. 3319.11 and 3319.111

       {¶ 20} Under R.C. 3319.111(C)(1), a board must conduct an evaluation of each

teacher at least once each school year no later than the first day of May, and the teacher

must receive a written report of the results of the evaluation by the tenth day of May. For



9.
a teacher who is under consideration for non-renewal and with whom the board has

entered into an extended limited contract, R.C. 3319.111(E) requires that three formal

observations be performed.

       {¶ 21} R.C. 3319.11 and 3319.111 contemplate that the formal observations will

result in evaluations, the results of which will be contained in a written report provided to

the teacher. And R.C. 3319.112 identifies components of the teacher’s performance to be

evaluated and requires ratings of “accomplished,” “skilled,” “developing,” and

“ineffective” to be assigned in assessing the teacher’s performance. As noted by the trial

court, no provision in the statutes renders an evaluation of the teacher’s performance

incomplete or defective simply because one evaluation does not provide an overall rating

or because a particular component in one evaluation is not assigned a single rating.

       {¶ 22} Here, the evaluator did not assign an overall rating in the observation report

for the February 6, 2019 observation, but she provided ratings for each component of the

performance rubric (along with comments and suggestions) except professionalism. For

professionalism, she provided detailed feedback indicating that certain aspects of

Gucciardo’s performance warranted ratings of “ineffective,” “developing,” and “skilled.”

We conclude, as did the trial court, that the absence of an overall rating and one specific

professionalism rating did not render the February 6, 2019 observation incomplete.

       {¶ 23} As for the final summative rating, R.C. 3319.11 and 3319.111 do not

require the completion of this evaluation as part of the procedure for non-renewing a




10.
limited contract. The compilation of this document using only two formal observations is

not a procedural error for purposes of R.C. 3319.11(G)(7).

      {¶ 24} Accordingly, we find no error in the trial court’s conclusion that there were

no procedural defects relating to the non-renewal of Gucciardo’s employment under R.C.

3319.11 and 3319.111.

                                      2. The CBA

      {¶ 25} In addition to arguing procedural defects under R.C. 3319.11 and 3319.111,

Gucciardo argues that the Board failed to comply with the requirements of the CBA when

it non-renewed his employment. He maintains that the PGI required three fully-

completed evaluations and a final summative rating based on three formal observations.

      {¶ 26} The Board argues that the court lacks jurisdiction to consider Gucciardo’s

claims that his non-renewal violated the terms of the CBA because claims that arise under

the CBA are governed by R.C. Chapter 4117. Gucciardo responds that where evaluation

procedures are implemented by districts in conformance with R.C. 3319.111 and

3319.112, “enhancements of the evaluation procedure” are enforceable by the court. It

cites the Ohio Supreme Court’s decision in Naylor v. Cardinal Local School Dist. Bd. of

Edn., 69 Ohio St.3d 162, 630 N.E.2d 725 (1994).

      {¶ 27} In Naylor, the Ohio Supreme Court held that “unless a collective

bargaining agreement specifically provides to the contrary, R.C. 3319.111 governs the

evaluation of a teacher employed under a limited contract.” Id. at 165. Because the CBA

in Naylor was entered into before R.C. 3319.111 became effective, and, “therefore [did]



11.
not specifically exclude or negate the rights contained in this statute,” the court held that

the board was bound by both the evaluation procedures set forth in its CBA and the

statutory evaluation procedures contained in R.C. 3319.111. Id. at 165. (Notably, R.C.

3319.111 has been substantially amended since Naylor.)

       {¶ 28} Here, the CBA does not specifically provide that it is intended to supersede

R.C. 3319.11 and 3319.111, except to the extent that it alters the timeline for providing

notice to a teacher of its intent to non-renew—R.C. 3319.11(E) requires notice by June 1;

the CBA requires notice by May 1. But the very detailed PGI—which the evaluation

procedures of the CBA indicate shall be utilized in evaluating a teacher—was developed

after R.C. 3319.111 was enacted and contains very specific evaluation procedures that go

beyond what is required under the statute. These procedures “manifest an intent of the

parties that the negotiated evaluation procedures will prevail over the statutory

procedures.” See Galat v. Hamilton City School Dist. Bd. of Educ., 12th Dist. Butler No.

CA98-01-017, 1998 WL 744028, *4 (Oct. 26, 1998); Coleman v. E. Cleveland City

School Dist., 8th Dist. Cuyahoga No. 80122, 2002 WL 568188, *2 (Apr. 11, 2002)

(reasoning that where CBA contained very specific evaluation procedures that were

materially different from the statutory procedures, it was evident that the parties intended

that the CBA procedures would prevail over the statutory procedures).

       {¶ 29} But this does not really address the issue raised by the Board—whether the

court has jurisdiction to consider claims arising under the CBA. Courts that have

addressed this issue typically conclude that for claims arising under a CBA, the grievance



12.
procedures set forth in the CBA govern. So “once the R.C. 3119.111 violations [are]

eliminated from the complaint * * * the remaining contractual claims should be

dismissed” and the grievance procedures in the CBA utilized. Galat at *5. See also

Calkins v. Adams Cty./Ohio Valley Local School Dist. Bd. of Educ., 4th Dist. Adams No.

99CA673, 2000 WL 886425, *7 (June 15, 2000) (dismissing claims for failure to exhaust

administrative remedies, reasoning that their resolution rested upon interpretation of

CBA—not R.C. 3319.111—thus R.C. 4117.10 required adherence to the CBA’s dispute

resolution procedures).

       {¶ 30} In Crawford v. Kirtland Local School Dist. Bd. of Education, No. 2018-L-

010, 2018-Ohio-4569, 124 N.E.3d 269, ¶ 41 (11th Dist.), the court dismissed a teacher’s

claim challenging her non-renewal for lack of subject-matter jurisdiction. It found that

“[t]he determination of whether the Board complied with the evaluation procedures in the

CBA * * * required application and interpretation of the CBA,” thus her “evaluation

claim is a grievance, and, as a result, the grievance procedure, including final and binding

arbitration, was her sole remedy, and the trial court did not err in finding it lacked subject

matter jurisdiction over this part of her claim and in dismissing it.” Id.

       {¶ 31} Here, however, the parties admitted into the record only select provisions

of the CBA and those select provisions do not include whatever grievance procedures are

likely contained in the CBA. We are, therefore, unable to conclude that there was

another procedure that Gucciardo was required to follow to challenge the non-renewal of

his teaching contract under the CBA.



13.
       {¶ 32} Turning then to the merits of Gucciardo’s argument, the CBA, like R.C.

3319.111(E), did require the Board to conduct three observations of Gucciardo, and it

provided that the Teacher Performance Evaluation Rubric would be employed in

assessing the teacher’s performance. The three observations were performed here, and

rubrics were completed for each observation. While the evaluator did not assign an

overall rating in the observation report for the February 6, 2019 observation, she did

provided ratings for each component of the performance rubric except professionalism,

and for professionalism, she provided detailed feedback indicating that certain aspects of

Gucciardo’s performance warranted ratings of “ineffective,” “developing,” and “skilled.”

As we did in analyzing Gucciardo’s statutory claims, we conclude that the absence of an

overall rating and the absence of a professionalism rating did not render the February 6,

2019 observation incomplete.

       {¶ 33} With respect to the final summative rating, the trial court concluded that

addition of the February 6, 2019 observation would not have altered Gucciardo’s final

summative rating. That rating is generated based on both the teacher’s performance and

student growth data. Here, apparently because of the strength of the student growth data,

Gucciardo received a final summative rating that exceeded the performance ratings

assigned by the evaluators who performed his observations. We agree with the trial court

that the final summative rating would have been unaffected by the addition of the ratings

contained in the February 6, 2019 observation report. We, therefore, conclude that the




14.
Board’s calculation of a final summative rating based on only two observations did not

constitute a procedural defect rendering Gucciardo’s non-renewal ineffective.

                         B. Assistance to Improve Performance

       {¶ 34} Gucciardo also argues that the non-renewal of his employment was

procedurally defective because the Board failed to provide him with assistance to

improve his performance. He claims that under the CBA, it was not enough for the

Board to provide him with notice of his deficiencies—it was also required to provide

specific recommendations for improvement.

       {¶ 35} A prior version of R.C. 3319.111(B)(3) required a board to adopt

evaluation procedures that included “[a] written report of the results of the evaluation that

includes specific recommendations regarding any improvements needed in the

performance of the teacher being evaluated and regarding the means by which the teacher

may obtain assistance in making such improvements.” This language no longer appears

in R.C. 3319.111. See W. Branch Local School Dist. Bd. of Edn. v. W. Branch Edn.

Assn., 2015-Ohio-2753, 35 N.E.3d 551, ¶ 24 (7th Dist.) (“[T]he current version of R.C.

3319.111 does not contain a requirement to give written direction for improvement and

assistance in correcting the deficiencies. The version of R.C. 3319.111 that was effective

from June 9, 2004 through July 28, 2011 had such a requirement * * *.”).

       {¶ 36} The CBA provides, however, that “[a]ll teachers shall be evaluated

according to the [PGI] and given assistance to improve performance where required.”

(Emphasis added.). The PGI provides that a written Improvement Plan will be developed



15.
for a teacher who makes “below expected academic growth with students” or receives

“an overall ineffective rating.” It also establishes an Intensive Assistance Program for

teachers who experience “severe problems” in the classroom or non-instructional issues

related to the job description.

       {¶ 37} The Board argues that nothing in the CBA required the Board to provide

any more assistance to Gucciardo than it already did. While it acknowledges that the

CBA requires it to provide “assistance to improve performance where required,” it points

out that (1) it does not specify when assistance is required; and (2) the observation reports

offered suggestions to Gucciardo on how he might improve his performance. The Board

also observes that the pages of the PGI that provide more explanation about the

“Intensive Assistance Program” were not offered into the record by Gucciardo, and in

any event, the pages that were offered into evidence state that an Improvement Plan will

be developed “when an educator makes below-expected growth with students and/or

receives an overall ineffective rating”—Gucciardo’s student growth data was marked as

“most effective” in his final summative rating, and he did not receive an overall rating of

ineffective in December or March. The Board adds that an overall rating of ineffective

would not have been warranted in February either because “nearly all areas of his

performance – other than his failure to abide by policies and procedures – were assessed

as either developing or skilled.” Quoting the trial court judgment, the Board maintains

that “no further explanation or assistance is required for Mr. Gucciardo to be able to

follow the rules and regulations.”



16.
       {¶ 38} We agree with the Board that it is clear that Gucciardo would not have

received an overall rating of ineffective, therefore, a written Improvement Plan would not

have been implemented under the PGI. Gucciardo’s overall ratings in the first and third

observation reports were “developing.” And while the February 6, 2019 observation

report did not assign an overall rating, it identified only one area where Gucciardo was

“ineffective.”

       {¶ 39} We also agree with the Board that on the record before us—specifically,

without being able to review the PGI in its entirety—we cannot determine that the

Intensive Assistance Program was intended to be utilized to address problems such as

those experienced with Gucciardo’s performance. Accordingly, we cannot say that under

the CBA, the Board was required to provide assistance to Gucciardo beyond the

comments and suggestions made in his evaluations.

       {¶ 40} We find Gucciardo’s sole assignment of error not well-taken.

                                      III. Conclusion

       {¶ 41} We find Gucciardo’s single assignment of error not well-taken. The Board

conducted three observations as required by R.C. 3319.111(E) and the CBA, despite the

failure of the evaluator to assign an overall rating and professionalism rating in the

second observation form, and despite the fact that Gucciardo’s final summative rating

was calculated using only two observations. The CBA did not require the Board to

provide assistance to improve Gucciardo’s performance beyond the comments and




17.
suggestions made in his performance evaluations. The trial court properly concluded that

the non-renewal of his teaching contract was not procedurally defective.

       {¶ 42} We affirm the November 5, 2019 judgment of the Lucas County Court of

Common Pleas. Gucciardo is ordered to pay the costs of this appeal under App.R. 24.



                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




18.